Citation Nr: 0726659	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  In December 2004, the Board remanded the claim for 
further development.  In October 2005, the Board denied the 
veteran's claim for TDIU.  In April 2007, a Joint Motion for 
Remand was filed with the Court of Appeals forVeterans Claims 
(Court).  By an April 2007 Order, the Court granted the Joint 
Motion and directed that the claim be remanded for compliance 
with the instructions therein.

Accordingly, the appeal is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2006).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2006).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2006).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

In this case, the veteran has been granted a 10 percent 
disability rating for his right hip disability.  The veteran 
has no other service-connected disabilities.  Accordingly, he 
does not meet the schedular requirements for a TDIU rating.  
The issue, then, is whether the veteran's service-connected 
disability nevertheless prohibits him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

In his June 1999 claim, the veteran alleged that his right 
hip disability was severe and forced him to end his truck 
driving career of thirty years.

In October 2000, he reported for a private evaluation with 
complaints of constant right hip pain, moderate in intensity.  
He needed crutches to walk.   Upon examination, he was 
diagnosed with chronic right hip pain.  The prognosis was 
reserved.  His physician opined that due to his right hip 
condition, he was unable to walk without crutches and would 
have difficulty walking unassisted for more than a few steps.  
The physician further opined that he would not be able to 
bend frequently, climb the stairs, or lift any kind of 
weight.

In January 2001, the veteran was granted disability 
compensation by the Social Security Administration (SSA) 
effective July 2000 for a right hip disability.  Records from 
the SSA include a work history report in which he reported 
that driving a truck required sitting of up to ten hours per 
day and frequent lifting of up to twenty-five pounds per day.  
In a December 2000 Physical Residuals Functional Capacity 
Assessment report, the examiner noted that he could lift 
about twenty pounds, ten pounds frequently, and that he was 
able to sit for six hours in an eight hour work day.  The 
examiner opined that his symptoms were disproportionate to 
the expected severity of his medical determinable impairments 
and did not significantly support total disability.

An October 2002 VA medical record notes that he performed a 
little work as a delivery truck driver to keep busy.  A 
November 2001 orthopedic clinic note shows a diagnosis of a 
benign lesion, right hip, probably fibrous cortical defect 
and mild degenerative joint disease.  He was told to continue 
the use of Naproxen and to continue with limited activities.

In November 2003, he presented for a VA joints examination 
with complaints of constant right hip pain worsening over 
time.  He reported pain with increased activities such as 
walking, as well as prolonged periods of sitting and constant 
pain even at rest.  He used crutches to assist with 
ambulation and walking eighty-five percent of the time.  The 
examiner stated that "he is currently not working 
obviously."  The examiner observed limping on the right side 
with crutch use.  Examination of his right hip revealed pain 
at the extremes of all motion.  He even had pain with the 
passive range of motion about the hip.  The assessment was 
right hip iliopsoas bursitis with worsening functional loss 
and constant right hip pain.

The Board finds that an opinion is needed as to whether the 
veteran, solely as a result of his service-connected right 
hip disability, is no longer able to be employed as a driver, 
his usual occupation, or whether he is more generally 
unemployable.  It does not appear that an examiner has yet 
been asked to render an opinion as to the overall effect of 
the veteran's service-connected disability alone on his 
ability to obtain and retain employment.  In light of this, 
the prudent and thorough course of action is to afford the 
veteran a social and industrial survey on remand, to 
ascertain the impact of his service-connected disability on 
his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to ascertain the impact of his 
service-connected right hip disability on 
his unemployability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  That review should 
be indicated in the examination report.  
The examiner must evaluate and discuss the 
effect of the veteran's service-connected 
disability on his employability.  
Specifically, the examiner should provide 
the following opinion:

Is it at least as likely as not (50 
percent or more probability) that the 
veteran is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
right hip disability without 
consideration of his age or any non-
service-connected disabilities?
2.  Following completion of the foregoing, 
review the issue on appeal (including 
whether referral of the claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board, or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

